internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------------------------- ------------------------------------ ------------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc ita b01 plr-146696-07 date date legend unitrust --------------------------------------------------------------------------------------- -------------------------- university ---------------------------------- income_beneficiary ---------------------------------------------- x y z ------ ------------------- -- date ---------------------- dear -------------- this private_letter_ruling responds to your request dated date for a ruling that redemption of a limited purpose financial_instrument unit by unitrust will generate short-term or long-term_capital_gain or loss to unitrust depending on the holding_period of the unit facts unitrust is a charitable_remainder_unitrust that is intended to qualify under sec_664 university is exempt under sec_501 as an organization described in sec_501 plr-146696-07 as part of its activities the university manages what it refers to as the common_investment_fund cif which is a unitized investment pool primarily for the university’s approximately x endowments and quasi-endowments the cif is invested in a highly diversified portfolio of u s and foreign stocks bonds absolute return venture capital private equity real_estate and energy investments as of date the approximate value of the cif was dollar_figurey much of the income earned by the cif consists of passive dividends interest and long and short-term_capital_gain but some income is debt- financed or otherwise treated as unrelated_business_taxable_income university is the trustee of unitrust and as trustee university holds legal_title to unitrust's assets in addition university has the charitable_remainder interest in unitrust unitrust's terms provide that it is a_trust from which z of the net fair_market_value of its assets valued annually is to be paid annually to income_beneficiary university in its capacity as owner of the cif will enter into a contract with itself in its capacity as trustee of unitrust providing that in exchange for unitrust's assets university will issue cif units to unitrust the value of a_trust unit will be based on the value of all underlying investment_assets held by in the cif and the contract right will entitle the unitrust to receive periodic_payments based on the number of trust units attributable to the trust the contract provides that ownership of a unit entitles unitrust to quarterly income payouts based on the number of units owned on the payout date the contract provides that the payout rate is set by university and is determined with a view toward the long-term needs of the university and is not determined in any respect with a view toward the payout provisions of the unitrust therefore the payout rate is not directly tied to investment performance the quarterly income payout is calculated in two steps first unit value is multiplied by the payout rate set by university in its capacity as the owner of the cif second the product is multiplied by the number of units held by unitrust the final product is the payout to which unitrust is entitled unitrust may invest any or all of its income payout in additional units the contract also provides that units may be redeemed by unitrust redemption might occur for instance if unitrust needs additional cash to meet its income requirements with respect to income_beneficiary in a redemption unitrust will transfer one or more units to university and receive in return the amount of cash equal to the number of units transferred multiplied by unit value as of the date of the redemption the contract provides that university neither reserves nor segregates any part of its endowment earnings from inclusion in the value of the unit the contract further provides that unitrust has no ownership_interest in the underlying assets of the endowment and university is neither a partner nor an agent of unitrust in addition the plr-146696-07 contract provides that unitrust has no power or right of any kind to control direct supervise recommend or review university's business activities operations or decisions with respect to the endowment except that unitrust has the right to review the payout computation lastly the contract provides that unitrust will never be or become liable for any cost expense or payment incurred or due by university or for which university is liable or responsible relating to the endowment and university will indemnify and hold unitrust harmless from and against any liability arising out of any_action or inaction by university with respect to the endowment unitrust and university will treat income payouts as ordinary_income and the holding_period of a particular unit as beginning on the date the unit is issued to unitrust university represents that any endowment investment return over and above the annual payout rate is credited to the principal_amount of the endowment and is reflected in an increase in the value of each unit outstanding law and analysis sec_1222 provides that capital_gain or loss is generated upon a sale_or_exchange of a capital_asset sec_1234a provides that gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer shall be treated as gain_or_loss from the sale of a capital_asset sec_1221 defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer's trade_or_business unless the property meets one of eight listed exceptions inventory property of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in a trade_or_business certain intangible_property accounts_receivable acquired in the ordinary course of a trade_or_business certain publications of the united_states government certain commodities financial derivatives certain hedging_transactions and supplies of a type regularly consumed by the taxpayer in the ordinary course of a trade_or_business of the taxpayer in the present case none of the listed exceptions in sec_1221 applies however although sec_1221 appears to give broad meaning to the term capital_asset the supreme court has found it evident that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions of sec_1221 qualifies as a capital_asset rather the term ‘capital asset’ is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time 364_us_130 citing 287_us_103 accordingly the court has held that certain interests that are concededly property in the ordinary sense are not capital assets plr-146696-07 on this basis capital_gain treatment has been denied for transactions involving payments in return for interests carved out of or related to an interest retained by the taxpayer see eg 356_us_260 court denied capital_gain treatment on the disposition of certain mineral payments carved out of established oil_and_gas interests 313_us_28 court denied capital_gain treatment on the disposition of a term of years carved out from a fee simple the court also has denied capital_gain treatment for transactions on the basis that the payments at issue were a substitute_for_ordinary_income in hort for example the taxpayer inherited a building and one of the tenants canceled its lease paying the taxpayer a cancellation fee the court held that the cancellation fee was ordinary_income because the cancellation of the lease involved nothing more than relinquishment of the right to future rental payments in return for a present substitute payment and possession of the leased premises id pincite the court bolstered this substitute-for-ordinary-income doctrine in p g lake stating the lump sum consideration seems essentially a substitute for what would otherwise be received at a future time as ordinary_income p g lake u s pincite consistent with the substitute-for-ordinary-income doctrine the courts have denied capital_gain treatment for transactions involving interests related to compensation_for past or future personal services see eg 455_f2d_1146 10th cir lump sum representing unpaid commissions due under an employment contract elliot v united_states 431_f2d_1149 10th cir lump sum paid for the surrender of right to future sales commissions 303_f2d_687 9th cir payment for interest in films to be produced by taxpayer similarly courts have denied capital_gain treatment for interests relating to income already earned or about to be earned see eg 381_us_54 earned original_issue_discount 437_f3d_399 3d cir lump sum payment for annual installments of lottery prize 131_f2d_50 6th cir right to dividend that was already declared on the other hand as the courts have noted simply because the property transferred will produce ordinary_income and such income is a major factor in determining the value of the property does not necessarily mean that the amount received for the property is essentially a lump-sum substitute_for_ordinary_income 46_tc_559 in guggenheim the court focused on whether the taxpayer transferred substantial investment risks in the sale of undivided interests in a stallion in that case the court noted that if the value of the stallion subsequently increased the taxpayer would not share in that increase with regard to the interests transferred instead the new owners received all the benefits of an increase in value of the stallion and all the burdens of a decrease in value thus the court found that the taxpayer had transferred substantial investment risks and was entitled to capital_gain plr-146696-07 treatment on the sale of the interests in united_states v dresser industries inc f 2d 5th cir the court distinguished between proceeds from the present sale of the future right to earn income which is capital_gain and the present sale of the future right to earned_income which is ordinary_income id pincite in that case the court found that the sale of an income- producing asset was not merely the sale of the right to income already earned instead the taxpayer had an asset that would produce income in the future thus the court held that the taxpayer's sale of the asset generated capital_gain id similarly in commissioner v ferrer f 2d 2d cir the court held that the taxpayer's surrender of a lease of a play constituted the sale_or_exchange of a capital_asset despite the fact that receipts from the play would have been ordinary_income ferrer pincite in its rejection of the government's argument against capital_gain treatment the court noted that there was no equivalence between amounts paid for the surrender of the lease and the income that would have been realized by its retention id pincite with respect to the proper characterization under sec_1221 of the unit the bundle of contract rights represented by each unit is property and may be treated as a capital_asset for purposes of sec_1221 the most important characteristic of the unit is that significant investment risks are associated with and included in each unit with respect to each unit there is an opportunity for appreciation as well as a risk of loss each unit represents a substantial investment by unitrust and each unit has an ascertainable basis the value of each unit is directly tied to the endowment's investment performance poor performance will detract from the value of a unit while performance above the payout rate set by university will increase the value of each unit the opportunity for appreciation risk of loss and basis in each unit are characteristics similar to other contract rights that are treated as capital assets for example other financial derivatives mutual_fund shares or corporate stock further the benefits and burdens associated with each unit are similar to those associated with the property held to be capital assets in guggenheim dresser and ferrer in addition although unitrust will receive ordinary_income in the form of the quarterly payouts that are based in part upon the number of units owned by unitrust consideration received upon a redemption of a unit is not a substitute for what would otherwise be received as an ordinary_income payout whether due and payable or about to be due and payable to unitrust under the terms of the contract rather the amount_paid for a unit upon a redemption is equal to the value of the unit on the date of redemption unit value on any given date is equal to overall asset value of the endowment divided by the number of units outstanding in addition the unit is not an interest related to compensation_for past or future personal services instead the unit is an asset that will produce income in the future finally the unit does not represent a carve-out of a larger estate retained by unitrust the appreciation of each unit is attributable to overall endowment property appreciation plr-146696-07 much of which in turn is attributable to increases in the value of capital assets in the endowment the contract provides specifically that unitrust does not have any ownership_interest or rights to the endowment we conclude that the unit is a capital_asset for purposes of sec_1221 furthermore sec_1234a will apply to treat gain_or_loss from the cancellation lapse expiration or other termination of the unit as gain_or_loss from the sale of a capital_asset thus in general the redemption of the unit by unitrust will generate short-term or long-term_capital_gain or loss to unitrust depending on the holding_period of the unit except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely patricia m zweibel senior counsel branch office of the associate chief_counsel income_tax accounting
